DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/547,909
Claims 1-3 and 6-9 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 are original.  Claims 6-9 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and After Final Reply of February 10, 2021.
The Examiner has reviewed the claim amendments and After Final Reply of 02/10/2021.
The claim objections against claims 6-7 (see paragraph 7 of previous Office Action) is withdrawn in light of the Examiner’s Amendment, below.
The rejection under 35 U.S.C. 112(d) against claims 6-9 is withdrawn (see paragraphs 8-10 of previous Office Actions), since Applicants added –(CH2)dOR9 for variable R5 and added –(CH2)eOR10 for variable R6 in claim 1.  These added limitations find support in pages 2-3 of the Specification as originally filed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Leonard, Applicants’ Representative on February 23, 2021.
The application has been amended as follows:
In claims 6 and 7, change “A compound according to claim 1” to -- The compound according to claim 1 -- .  This amendment puts these two dependent claims in proper dependent form by starting each dependent claim off with the article -- The -- .  As an aside, the article -- A -- is used to start off independent claims.
Conclusion
Claims 1-3 and 6-9 are allowable as written for the rationale stated within paragraphs 15-16 of the Non-Final Office Action of August 21, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625